J-A21032-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    JEFFREY RAPOPORT AND                       :   IN THE SUPERIOR COURT OF
    NANCY RAPOPORT                             :        PENNSYLVANIA
                                               :
                       Appellants              :
                                               :
                                               :
                v.                             :
                                               :
                                               :   No. 2521 EDA 2021
    STUART LUNDY, ESQ. BYRON B.                :
    HOWELL, PA BYRON HOWELL, ESQ.              :
    LUNDY BELDECOS & MILBY, PC                 :
    LUNDY FLITTER BELDECOS AND                 :
    BERGER, PC                                 :

              Appeal from the Order Entered November 15, 2021
     In the Court of Common Pleas of Montgomery County Civil Division at
                             No(s): 2015-20470


BEFORE:       LAZARUS, J., MURRAY, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                        FILED SEPTEMBER 30, 2022

       In this legal malpractice matter, Jeffrey Rapoport and Nancy Rapoport

(collectively, Appellant) appeal from the order entered in the Montgomery

County Court of Common Pleas, granting summary judgment in favor of:

Stuart Lundy, Esquire; Byron B. Howell, PA; Byron Howell, Esquire; Lundy

Beldecos & Milby, PC; and Lundy Flitter Beldecos and Berger, PC (collectively,

Appellee).1 The trial court: (1) concluded Appellant was barred from recovery


____________________________________________


1 Nancy Rapoport is Jeffrey Rapoport’s wife. For ease of discussion, and as
“her status is derivative of her husband’s claim,” we will, consistent with the
trial court’s opinion, use the singular term “Appellant.” See Amended Trial
(Footnote Continued Next Page)
J-A21032-22


against Appellee by a general release previously executed in a related lawsuit;

and (2) rejected Appellant’s claim the release should be disregarded under

the doctrine of mutual mistake. On appeal, Appellant avers the trial court

erred in: (1) applying an incorrect standard; and (2) weighing deposition

testimony and reaching an issue of material fact. We affirm.

                          I. Facts & Procedural History

       Appellant is the plaintiff in both the instant legal malpractice suit and a

prior, related matter (the Family Lawsuit). We first summarize that Appellant

and his siblings, Paula Rapoport Katz (Sister) and Mitchell Rapoport (Brother),

co-owned and operated family businesses RMJP, LLC (RMJP), Carmic

Manufacturing Co., Inc. (Carmic), and approximately 20 related entities.2 See

Amended Op. at 3. According to Appellant, he, his siblings, and RMJP “were

all represented over time by” Appellee, an attorney at law. Appellant’s Third

Amended Complaint, 11/20/14 (Complaint), at ¶ 4.3             In 2006, Appellee

____________________________________________


Ct. Op., 1/28/22 (Amended Op.), at 1 n.1. Meanwhile, Attorney Lundy works
for the law firm, Lundy, Beldecos & Milby, PC, and neither Appellant’s brief nor
the trial court’s opinion discusses Byron B. Howell. Accordingly, we refer to
the defendants collectively with the singular “Appellee.”

2 Another sibling, Randy Rapoport (Randy), was, along with Appellant and
Sister, an owner of Carmic. Closing Agreement & General Release, 9/11/14
(General Release), at 1 (unpaginated), Exh. 3 to Appellee’s Amended Answer
with New Matter to Appellants’ Third Amended Complaint, 12/30/20.

3All of the earlier pleadings filed in the Philadelphia Court of Common Pleas,
spanning 790 pages, appear together as one entry within the electronic
certified record transmitted on appeal. For ease of review, we note the third
(Footnote Continued Next Page)


                                           -2-
J-A21032-22


drafted an operating agreement for RMJP, which, inter alia, planned for the

division of Brother’s assets after his death. Amended Op. at 6. That same

year, Appellee also drafted a will for Brother. Complaint at ¶ 9.

       At some point, Appellant and Sister had a dispute over the operation of

FMJP. Amended Op. at 3. Brother passed away in 2012, and his shares in

RMJP succeeded to Sister, “making her the majority shareholder in RMJP and

[Appellant] the minority shareholder.” Id. at 3-4; Complaint at ¶ 18.

       In February of 2013, Appellant filed the Family Lawsuit4 in Montgomery

County against Sister, alleging she breached her fiduciary duty as executrix

of Brother’s estate, when Brother’s “membership interest in [RMJP]

automatically succeeded to her upon his death.       The suit further alleged

[Sister] based her actions on the RMJP Operating Agreement, drafted by

[Appellee], which deprived [Appellant] of his membership interest in

[Brother’s] shares in RMJP.[ ]” Amended Op. at 4 (record citations omitted).

Later that same year, on December 13th, Appellant commenced the instant

malpractice action against Appellee by filing a praecipe to issue a writ of

summons in Philadelphia.




____________________________________________


amended complaint appears at pages 322 through 334 of the electronic
record.

4This matter, Rapoport v. Katz, was docketed in Montgomery County at
2013-01561. Amended Op. at 4.


                                           -3-
J-A21032-22


        Nine months thereafter, on September 11, 2014, Appellant and Sister

executed a settlement and release agreement (the Release) in the Family

Lawsuit. The Release disposed of the disputed assets from Brother’s shares

of RJMP.5 Amended Op. at 4. The Release also provided:

        As of the Closing Date, [Appellant, Sister, and Randy], and his or
        her executors, administrators, heirs and assigns . . . knowingly
        and voluntarily waive and release the other Parties and
        their heirs, executors, administrators, . . . successors, assigns
        [and] attorneys, . . . (collectively, the “Released Parties”), from
        any and all actions, claims, . . . or suits . . . (collectively,
        “Claims”), known and unknown, that such Party have or may
        have against the Released Parties as of the date of
        execution of this Agreement, including without limitation any
        Claims relating to . . . the [Family] Lawsuit . . . .

        This release is comprehensive and includes any Claim that such
        Party could assert against the Released Parties based upon acts
        or omissions that occurred, or . . . could be alleged to have
        occurred, before the Parties executed this Agreement. This
        release . . . includes but is not limited to Claims based on:
        negligent or intentional tortious conduct; express or implied
        contract; . . . [or] any federal or state common law or federal,
        state or local laws . . . .

General Release at 8-9 (emphases & paragraph break added). At the time

the Release was executed, Appellant was represented by Robert LeFevre,

Esquire. Amended Op. at 6. As stated above, the Release was executed after

the instant legal malpractice suit against Appellee was filed.

        This matter was transferred from Philadelphia to Montgomery County

on June 15, 2019. On November 14, 2020, Appellant filed a third amended


____________________________________________


5   Randy also signed a portion of the Release. Amended Op. at 4 n.5.


                                           -4-
J-A21032-22


complaint, which averred four counts against Appellee: legal malpractice,

breach of contract, breach of fiduciary duty, and loss of consortium. Appellant

asserted Appellee: (1) “engaged in a conflict of interest by concurrently

representing [Appellant], his siblings, and RMJP[;]” and (2) “failed to inform

[Appellant] that [Brother’s] assets would not be divided equally among the

remaining members of RMJP.” Amended Op. at 5 (record citations omitted).

Appellant alleged Appellee’s conduct caused his “losing a portion of [Brother’s]

shares in RMJP[,] almost total financial exclusion from RMJP, and . . . financial

loss and emotional distress.” Id. at 5-6 (record citations omitted).

       On June 4, 2021, Appellee filed the underlying motion for summary

judgment, arguing the plain language of the 2014 Release barred Appellant’s

recovery in this matter. Additionally, with respect to Appellant’s claim of a

mutual mistake — that he and Sister did not intend the Release to extend to

this malpractice suit6 — Appellee denied Appellant had any “plausible basis in

fact to claim he was mistaken as to the consequences of . . . entering into

the” Release. Appellee’s Memo. of Law in Support of Summary Judgment,

6/4/21, at 13. In support, Appellee attached a portion of Attorney LeFevre’s

deposition testimony — that he had explained to Appellant that by entering




____________________________________________


6 Appellant had previously raised the doctrine of mutual mistake in his reply
to Appellee’s answer and new matter. Appellant’s Reply to Appellee’s
Amended New Matter, 1/19/21, at ¶¶ 88, 91.


                                           -5-
J-A21032-22


the Release, Appellant would forfeit any claim against anyone identified as a

released party.

       Appellant filed a response, insisting there was a mutual mistake in the

execution of the Release, as neither he nor Sister intended the Release to bar

Appellant’s malpractice action against Appellee.7      In support, Appellant

quoted: (1) several portions of Sister’s deposition testimony, which

purportedly showed she had not contemplated Appellant’s lawsuit against

Appellee; as well as (2) a different statement in Attorney LeFevre’s

deposition — that he did not in fact ask Appellant if he understood he would

no longer be able to sue the “released parties.”8

       On November 15, 2021, the trial court granted Appellee’s motion for

summary judgment. The court first agreed that the plain language of the

Release barred recovery in this matter. It also rejected Appellant’s claim of a



____________________________________________


7 Appellant also asserted, in the alternative, that the 2014 Release was not
relevant to this case at all, as it “regard[ed] a separate case, with different
parties[ and] facts, and [did] not control this unrelated matter.” Appellant’s
Memorandum of Law in Support of Response in Opposition to Appellee’s
Motion for Summary Judgment (Appellant’s Response to SJ Motion), 8/30/21,
at 2 (unpaginated). On appeal, Appellant has abandoned this argument.

8 We note Appellee attached only seven selected pages of Attorney LeFevre’s
deposition testimony to his summary judgment motion, rather than the
complete transcript. Meanwhile, it appears Appellant did not attach any
deposition transcripts to his reply, and in any event, the certified electronic
record did not include any exhibits to Appellant’s reply. Accordingly, we rely
on the trial court’s and parties’ quotations of the relevant testimony, the
substance of which is not in dispute.


                                           -6-
J-A21032-22


mutual mistake, finding the deposition excerpts he cited were “factually and

legally insufficient to void the [R]elease.” Trial Ct. Memo., 11/15/21, at 5 n.2.

Appellant timely filed a notice of appeal as well as a court-ordered Pa.R.A.P.

1925(b) statement of errors complained of on appeal.

                   II. Statement of Questions Involved

      Appellant presents two issues for this Court’s review:

      1. Did the Trial Court apply the wrong standard of review for
      summary judgment by requiring Appellant[ ] to meet a “clear,
      precise and convincing evidence” standard rather than a
      controverted issue of material fact standard?

      2. [Has] Appellant[ ] demonstrated that a genuine issue of mutual
      mistake exists to prevent summary judgment of their malpractice
      claims against [Appellee] by citing deposition testimony, including
      from [Sister], who testified that she did not intend to include
      Appellant[‘s] malpractice claim against [Appellee] in a general
      release dated September 11, 2014 settling a different lawsuit,
      [the Family Lawsuit,] even though she also testified that she did
      intend to release all attorneys that the parties had dealt with in
      the family dispute?

Appellants’ Brief at 3-4.

                            III. Standard of Review

      We note the relevant standard of review and guiding principles:

      [S]ummary judgment is appropriate only in those cases where the
      record clearly demonstrates that there is no genuine issue of
      material fact [as to a necessary element of the cause of action or
      defense] and that the moving party is entitled to judgment as a
      matter of law.

      When considering a motion for summary judgment, the trial court
      must take all facts of record and reasonable inferences therefrom
      in a light most favorable to the non-moving party. In so doing,
      the trial court must resolve all doubts as to the existence of a
      genuine issue of material fact against the moving party, and, thus,

                                      -7-
J-A21032-22


       may only grant summary judgment where the right to such
       judgment is clear and free from all doubt.

       On appellate review, then, an appellate court may reverse a grant
       of summary judgment if there has been an error of law or an
       abuse of discretion. But the issue as to whether there are no
       genuine issues as to any material fact presents a question of law,
       and therefore, on that question our standard of review is de novo.
       This means we need not defer to the determinations made by the
       lower tribunals. To the extent that this Court must resolve a
       question of law, we shall review the grant of summary judgment
       in the context of the entire record.

Allen-Myland, Inc. v. Garmin Int’l, Inc., 140 A.3d 677, 682 (Pa. Super.

2016) (paragraph break added), citing, inter alia, Pa.R.C.P. No. 1035.2(1).

       This Court has stated:

       Where the non-moving party bears the burden of proof on an
       issue, he may not merely rely on his pleadings or answers in order
       to survive summary judgment. Failure of a non-moving party to
       adduce sufficient evidence on an issue essential to his case and
       on which he bears the burden of proof establishes the entitlement
       of the moving party to judgment as a matter of law. . . .

Coleman v. Wyeth Pharm., Inc., 6 A.3d 502, 509 (Pa. Super. 2010)

(citation omitted).

                            IV. Appellant’s Arguments

       Appellant does not challenge the trial court’s first finding, that the

instant claims against Appellee fall under the plain language of the Release.9

____________________________________________


9 See Amended Op. at 10-13 (reasoning: (1) Release defines “Released
Parties” to include parties’ attorneys; (2) Appellant’s own complaint averred
Appellee was his and RMJP’s attorney; and (3) Appellant claimed in both
Family Lawsuit and instant malpractice action “that improper conduct deprived
him of his interests in [Brother’s] shares of RMJP[, and e]ssential to that
(Footnote Continued Next Page)


                                           -8-
J-A21032-22


Instead, Appellant challenges the court’s rejection of his assertion of a mutual

mistake. As his two issues overlap, we address them together.

       First, Appellant contends the trial court applied an incorrect standard

and burden of proof, when it required him to prove mutual mistake under a

“clear, precise, and convincing standard.”10 Appellant’s Brief at 17-18, 20. In

support, Appellant avers the following: in ruling on summary judgment, a

trial court should merely determine whether there is a controverted issue of

fact, not whether the evidence submitted is sufficient to prove the particular


____________________________________________


litigation was the Operating Agreement and other documents drafted by”
Appellee).

10Appellee avers this issue is waived for Appellant’s failure to include it in his
Rule 1925(b) statement. Appellee’s Brief at 6-7, citing Lineberger v. Wyeth,
894 A.2d 141, 148 (Pa. Super. 2006) (failure to include an issue in Rule
1925(b) statement waives that issue for appellate review). We agree that
Appellant’s Rule 1925(b) statement did not include any claim the trial court
applied an incorrect standard or burden of proof. See Appellant’s Concise
Statement of Matters Complained of on Appeal, 12/10/21, at 1-2.

       Nevertheless, as Appellant points out, the trial court’s November 15,
2021, memorandum, which accompanied the summary judgment order, only
briefly addressed in a footnote his claim of mutual mistake. See Appellant’s
Reply Brief at 4; Trial Ct. Memo., 11/15/21, at 5 n.2. This memorandum
concluded, in sum: “The [deposition] excerpts submitted by [Appellant] are
factually and legally insufficient to void the [R]elease.” Trial Ct. Memo.,
11/15/21, at 5 n.2. The court did not address the standard of review or
burden of proof until its January 28, 2022, Rule 1925(a) opinion, which was
issued after Appellant filed his Rule 1925(b) statement. See Amended Op.
at 15. On this record, we decline to find Appellant has waived this issue. See
Commonwealth v. Zheng, 908 A.2d 285, 288 (Pa. Super. 2006) (“If the
reasons for the ruling of the Court are vague, then an appellant is forced to
file an incomplete Rule 1925(b) statement and there is no violation of Rule
1925(b).”).


                                           -9-
J-A21032-22


fact. Id. at 18. Furthermore, while “the mere assertion of a mutual mistake,

without any evidence, is not sufficient to survive summary judgment,” the

quantum of evidence “is not the same as that required . . . at trial,” and

instead, “at this stage[, a] showing of . . . mistake need not be ‘clear,

convincing and indubitable.’” Id. at 19, citing McFadden v. Am. Oil Co., 257

A.2d 283, 287 (Pa. Super. 1969).

       In his second issue, Appellant alleges the trial court erred in granting

summary judgment where the parties presented inconsistent deposition

testimony, which in turn established a genuine issue of material fact.

Appellant’s Brief at 20-21. Appellant maintains that in considering summary

judgment, the trial court was to determine only whether there was a genuine

issue of fact to be tried, and should not have resolved any conflicts in

testimony nor reached the underlying issue of fact. However, the trial court

“sided with” Appellee and improperly credited portions of the deposition

testimony to conclude there was no mutual mistake. Id. at 22. Finally, the

court also violated the Nanty-Glo11 rule “by disregarding portions of [the

deposition testimony] in favor of other portions of [the] testimony.” Id. at

23.




____________________________________________


11Borough of Nanty-Glo v. American Surety Co. of NY, 163 A. 523 (Pa.
1932).


                                          - 10 -
J-A21032-22


                          V. Waiver of Nanty-Glo Claim

       We first consider Appellee’s assertion that Appellant has waived a

Nanty-Glo claim for failure to raise it in response to the motion for summary

judgment. Appellee’s Brief at 8-9, citing, inter alia, Lineberger, 894 A.2d at

149 (Nanty-Glo argument was waived because it was not presented in

opposition to summary judgment or in Rule 1925(b) statement, and instead

raised for the first time on appeal). Appellant concedes he did not cite Nanty-

Glo by name before the trial court, but claims he nevertheless preserved a

“Nanty-Glo argument” by arguing “that deposition testimony from [Sister]

and [Attorney] LeFevre created a genuine issue of material fact [as to]

whether a mutual mistake led to the inclusion of the malpractice action in the”

Release. Appellant’s Reply Brief at 7-8.

       We disagree with Appellant’s characterization of the Nanty-Glo rule.

Instead, the rule

       prohibits summary judgment “where the moving party relies
       exclusively on oral testimony, either through testimonial affidavits
       or deposition testimony, to establish the absence of a genuine
       issue of material fact except where the moving party supports the
       motion by using admissions of the opposing party or the opposing
       party’s own witness.”

Lineberger, 894 A.2d at 149.12


____________________________________________


12“However, the nonmoving party may respond to the motion by relying solely
on an affidavit to create a genuine issue of material fact, i.e., a credibility
determination for the jury.”       Gruenwald v. Advanced Computer
Applications, Inc., 730 A.2d 1004, 1009 (Pa. Super. 1999).


                                          - 11 -
J-A21032-22


       Here, a proper Nanty-Glo claim would be that: (1) Appellee, as the

moving party, (2) improperly relied exclusively on deposition testimony (3)

that was given by Appellee himself or his witnesses (4) to establish the

absence of a genuine issue of material fact. See Lineberger, 894 A.2d at

149. Appellant, however, presents two entirely different arguments: (1) the

trial court violated Nanty-Glo “by disregarding portions of testimony” by

Sister and Attorney LeFevre “in favor of other portions of their testimony;”

and (2) Appellant (the non-moving party) preserved a Nanty-Glo claim by

arguing that testimony by these same witnesses established a genuine issue

of material fact. Appellant’s Brief at 23; Appellant’s Reply Brief at 8. On this

basis, we agree with Appellee that Appellant has not preserved any proper

Nanty-Glo argument.13 See Lineberger, 894 A.2d at 149. Nevertheless,

Appellant has preserved the arguments as outlined above — which again are

not Nanty-Glo issues.




____________________________________________


13 In the alternative, Appellee argues that consistent with the exception of
Nanty-Glo, he did not rely on the testimony of his own witness, as Sister was
Appellant’s witness, where he could not “establish [a] Mutual Mistake defense
without her testimony.” Appellee’s Brief at 9. Appellant refutes this claim,
arguing Appellee had attached an affidavit by Sister in support his summary
judgment motion. Appellant’s Reply Brief at 7 n.1. In light of our foregoing
discussion that Appellant has not presented any proper Nanty-Glo issue, we
need not reach this argument.


                                          - 12 -
J-A21032-22


           VI. Law on Contracts, Releases & Mutual Mistake

      We now consider the relevant authority governing the issues on appeal.

In addressing contract interpretation, this Court has stated:

      When construing agreements involving clear and unambiguous
      terms, this Court need only examine the writing itself to give effect
      to the parties understanding. The court must construe the
      contract only as written and may not modify the plain meaning of
      the words under the guise of interpretation. When the terms of a
      written contract are clear, this Court will not re-write it or give it
      a construction in conflict with the accepted and plain meaning of
      the language used.

Habjan v. Habjan, 73 A.3d 630, 640 (Pa. Super. 2013) (citations omitted).

      “Courts do not assume that a contract’s language was chosen carelessly,

nor do they assume that the parties were ignorant of the meaning of the

language they employed.” Hart v. Arnold, 884 A.2d 316, 332 (Pa. Super.

2005).   “In ascertaining the intent of the parties to a contract, it is their

outward and objective manifestations of assent, as opposed to their

undisclosed and subjective intentions, that matter.” Id. (citation omitted).

      With respect to a release, we note:

          [W]hen construing the effect and scope of a release, the
          court, as it does with all other contracts, must try to give
          effect to the intentions of the parties. Yet, the primary
          source of the court’s understanding of the parties’ intent
          must be the document itself. [W]hat a party . . . claims
          to have intended is not as important as the intent that
          we glean from a reading of the document itself. The
          parties’ intent at the time of signing as embodied in the
          ordinary meaning of the words of the document is our
          primary concern.




                                     - 13 -
J-A21032-22


     “The court will adopt an interpretation that is most reasonable and
     probable bearing in mind the objects which the parties intended
     to accomplish through the agreement. . . .” . . .

Habjan, 73 A.3d at 641 (citations omitted).

     This Court has explained:

     The doctrine of mutual mistake of fact serves as a defense to the
     formation of a contract and occurs when the parties to the contract
     have “an erroneous belief as to a basic assumption of the contract
     at the time of formation which will have a material effect on the
     agreed exchange as to either party.” “A mutual mistake occurs
     when the written instrument fails to . . . set forth the ‘true’
     agreement” of the parties. “The language of the instrument
     should be interpreted in the light of the subject matter, the
     apparent object or purpose of the parties and the conditions
     existing when it was executed.”

Hart, 884 A.2d at 333 (citations omitted).        “[S]ince mistakes are the

exception rather than the rule, the trier of the facts should examine the

evidence with particular care when a party attempts to avoid liability by

proving mistake.” Id. at 333.

     A mistake will afford no basis for relief in rescinding a release if
     the mistake is not mutual. . . . Moreover, to obtain reformation
     of a contract because of mutual mistake, the moving party is
     required to show the existence of the mutual mistake by evidence
     that is clear, precise and convincing.

Roth v. Old Guard Ins. Co., 850 A.2d 651, 653 (Pa. Super. 2004) (citations

omitted).

                                 VII. Analysis

     We first note the trial court opined:

     [Appellant] failed to show that a mutual mistake existed by clear,
     precise, and convincing evidence.       Presumably, the “mutual
     mistake” [he] alleges . . . is the inclusion of “attorneys” in the

                                    - 14 -
J-A21032-22


      Release as a “Released Party.” [Appellant] presented no evidence
      (deposition testimony, affidavits, or verified answers to
      interrogatories) of any mistake in this regard on his part.

Amended. Op. at 15.

      In arguing the trial court erred in requiring him to prove a mutual

mistake by “clear, precise and convincing” evidence, Appellant cites the 1969

Superior Court decision in McFadden, which stated: “[T]he quantum of

evidentiary facts which must be adduced to preclude summary judgment is

not the same as that required to set aside a release at trial; that is, at this

stage his showing of . . . mistake need not be ‘clear, convincing and

indubitable.’”   Appellant’s Brief at 19, citing McFadden, 257 A.2d at 287.

However, we note this passage in McFadden was not supported by any

citation to directly supporting authority, but instead to a comparable opinion:

“Cf. Evans v. Marks[, 218 A.2d 802 (Pa. 1966).]” McFadden, 257 A.2d at

289. Evans, however, did not involve any summary judgment ruling, which

this appeal concerns, but instead an appeal from judgment on the pleadings.

Evans, 218 A.2d at 804.

      On the other hand, in a 2009 decision, the Pennsylvania Supreme Court

stated:

      [A] non-moving plaintiff bears some evidentiary burden to survive
      a defense summary judgment motion[:]

           [he] must adduce sufficient evidence on an issue
           essential to his case and on which he bears the burden
           of proof such that a jury could return a verdict in his
           favor. Failure to adduce this evidence establishes that


                                    - 15 -
J-A21032-22


          there is no genuine issue of material fact and the moving
          party is entitled to judgment as a matter of law.

      Ertel v. Patriot–News, . . . 674 A.2d 1038, 1042 ([Pa.] 1996).
      See generally Bill Johnson’s Restaurants v. NLRB, 461 U.S.
      731, 745 n.11 . . . (1983) (offering that when evaluating pre-trial
      evidence for purposes of the “genuine issue” standard on a motion
      for summary judgment, courts should use the same standard
      as is applicable to trial evidence on a motion for a directed
      verdict); Ertel, . . . 674 A.2d at 1042 (adopting the federal
      standard for evaluating whether plaintiff’s evidence is sufficient to
      survive a defense motion for summary judgment).

Ario v. Ingram Micro, Inc., 965 A.2d 1194, 1207 n.15 (Pa. 2009) (emphasis

added). Ertel held that “a non-moving party must adduce sufficient evidence

on an issue essential to his case and on which he bears the burden of proof

such that a jury could return a verdict in his favor.” Ertel, 674 A.2d at 1042.

      We apply the rule articulated in Ario, via Ertel — that a trial court

“should use the same standard as is applicable to trial evidence on a motion

for a directed verdict.” See Ario, 965 A.2d at 1207 n.15; Ertel, 674 A.2d at

1042. As stated above, “to obtain reformation of a contract because of mutual

mistake, the moving party is required to show the existence of the mutual

mistake by evidence that is clear, precise and convincing.” Roth, 850 A.2d

at 653. Accordingly, we find no error in the trial court’s opinion that Appellant

failed to show a mutual mistake with “clear, precise, and convincing evidence.”

See Amended. Op. at 15.

      Next, we consider Appellant’s claim that because the parties presented

conflicting deposition testimony, a genuine issue of material fact necessarily

arose, and thus summary judgment was not proper. The trial court denied

                                     - 16 -
J-A21032-22


that it made any “credibility determination on any material fact in dispute,”

and instead, “[t]here were no disputed issues of material fact.” Amended Op.

at 17. We examine in detail the excerpted testimony that Appellant relied

upon, both in his response to the summary judgment motion and on appeal.

      First, Sister was posed a hypothetical: if Appellant and Appellee “were

in a car accident[,]” would she believe the Release barred Appellant from suing

Appellee for personal injury. Appellant’s Brief at 10; Appellant’s Response to

SJ Motion at 6. Sister replied, “I don’t know.” Id. Next, Sister was asked if

she understood whether she or her “companies could be made to pay financial

damages in the” malpractice action against Appellee. Appellant’s Brief at 11;

Appellant’s Response to SJ Motion at 6. Sister responded, “I’m under the

impression that I have nothing to do with the case with [Appellee]. I don’t

know.”   Id.   Third, Sister was asked if Appellee ever paid her or gave

consideration to release the instant malpractice lawsuit. Id. She answered,

“Absolutely not.” Id.

      We agree with the trial court that none of these exchanges support

Appellant’s claim that Sister had a mistaken belief as to whether the Release

would permit the instant malpractice action.    See Hart, 884 A.2d at 333.

Neither the questions nor Sister’s responses relate to her understanding of

whether the Release barred this malpractice action. Instead, the exchanges

related to other matters.




                                    - 17 -
J-A21032-22


      We consider additional excerpts cited by Appellant, which do mention

her intent or understanding of the Release. First, Sister was asked if she ever

felt like she “needed to release [Appellee] from liability [in] an action

separately brought by” Appellant.       Appellant’s Brief at 10; Appellant’s

Response to SJ Motion at 5. Sister replied, “It’s not for me to say; it’s not my

case.” Id. Next, Sister was asked if she requested Appellant’s malpractice

matter to “be referenced” in the Release. Appellant’s Brief at 11; Appellant’s

Response to SJ Motion at 6. Sister responded, “No,” and when asked, “Why

not?,” the following exchange ensued:

      [Sister:] It’s [Appellant’s] case, it’s not mine. It’s for his
      benefit, it’s not mine. I wanted to be done with him. I wanted
      to be separated and never have to discuss anything with him again
      and be done.

      Q. . . . Did you ever believe that you could stop a separate case
      [Appellant] had against [Appellee] through the [R]elease?

      A. I don’t know. [N]othing like this was on my mind.

Id. (emphasis in Appellant’s brief & memorandum).

      We likewise conclude these exchanges fail to show Sister intended

Appellant’s malpractice suit to be excepted from the Release. Although Sister

was specifically asked whether she believed the Release would bar Appellant’s

malpractice suit, her response was that she did not know, and that the issue

was not “on [her] mind.” Appellant’s Brief at 11; Appellant’s Response to SJ

Motion at 6.    Contrary to Appellant’s insistence, her responses do not




                                     - 18 -
J-A21032-22


demonstrate a particular and articulated intention that Appellant’s malpractice

suit not be affected or barred by the Release.

      Finally, Appellant cited the deposition testimony of Attorney LeFevre.

According to Appellant, Counsel responded, “No,” to the questions of whether:

(1) he asked Appellant “if he understood that by signing [the Release], he

would no longer be able to sue [Sister] or any of the other released parties[;]”

and (2) he discussed with Appellant whether he could sue Appellee in the

future. Appellant’s Brief at 12; Appellant’s Response to SJ Motion at 7. Even

if true — that Attorney LeFevre did not discuss these issues with Appellant —

these statements do not establish that Appellant intended the Release would

not bar his malpractice action. Instead, the statements merely show a lack of

a particular discussion between Appellant and his attorney.

      In light of the foregoing, we find no error or abuse of discretion in the

trial court’s conclusion that Appellant failed to identify a genuine issue of

material fact as to whether he and Sister both mistakenly believed the terms

of the Release would not affect his malpractice action. See Allen-Myland,

Inc., 140 A.3d at 682.       Reviewing the facts of record and reasonable

inferences therefrom in the light most favorable to Appellant, as the non-

moving party, the most he has shown is his own unilateral mistake in believing

the Release would not affect his malpractice action against Appellee. See id.

      Incorporating our above discussion, we conclude no relief is due on

Appellant’s contention — that the trial court erred in weighing the competing


                                     - 19 -
J-A21032-22


deposition testimony and then reaching an ultimate factual issue. We note

the court did cite a portion of the deposition testimony, in which Sister was

asked whether she intended to release Appellee from the separate case

brought by Appellant. Amended Op. at 16. Sister answered, “When I signed

the release, I thought all attorneys were being released . . . and I understood

from reading it and from going through it with my attorney that all attorneys

that we had dealt with were released.” Id. The trial court also noted Attorney

LeFevre’s deposition testimony that he had “explained the provisions of the

Release to” Appellant. Id. at 17.

      Nevertheless, as stated above, the trial court based its ruling on a

finding that Appellant failed to present evidence “of any mistake . . . on his

part” as to whether the Release would extend to the malpractice action. See

Amended Op. at 15. The court’s reference to the above deposition testimony

does not alter our conclusion. For all the foregoing reasons, we affirm the

order granting summary judgment in favor of Appellee.

                              VIII. Conclusion

      We conclude the trial court did not err or abuse its discretion in finding:

(1) the plain language of the Release barred the instant claims against

Appellee; and (2) Appellant failed to establish a mutual mistake that would

overcome Appellee’s motion for summary judgment. Accordingly, we affirm

the order granting summary judgment in favor of Appellee.

      Order affirmed.


                                     - 20 -
J-A21032-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/30/2022




                          - 21 -